DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 2 and 14 are cancelled; Claims 1, 3 - 13, 15 – 22 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1, 3-13 and 15 – 22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 20200383073 A1), Li et al. (US 20190199424 A1) and Tiirola et al. (US 20200374873 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7 - 11, 15 – 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20200383073 A1) in view of Li et al. (US 20190199424 A1).

Regarding claim 1, Liu et al. discloses Relay node equipment (Liu et al. FIG. 1, relay TRPs 120, 130 in relation to FIG. 9; [0005] a relay node may have both a parent node and a child node, where the child node may be another relay node), Liu et al. FIG. 9, processor 902); and a memory (Liu et al. FIG. 9, memory 901) that stores executable instructions that, when executed by the processor, facilitate performance of operations (Liu et al. [0110], the memory is configured to store program code and data of the relay/first node), comprising: 
determining a first timing advance offset associated with a first transmission received at the relay node equipment from parent node equipment (Liu et al. FIG. 1, parent node/donor gNB 110) via a backhaul link (Liu et al. [0058] a timing at which the relay/first node receives data from the parent/third node is determined by a distance between the relay/first node and the parent/third node, and transmission of the child/second node needs to adapt to the timing at which the relay/first node receives data from the parent/third node; [0066] when the relay/first node receives data on the backhaul link, if the relay/first node also needs to receive data from the child/second node, a timing different from the second uplink sending timing of the child/second node needs to be configured for the child/second node); 
deriving a second timing advance offset (Liu et al. [0066] the relay/first node sends, to the child/second node, the offset of the first uplink sending timing of the child/second node and the first amount of timing adjustment of the child/second node; [0068] the relay/first node sends the offset of the first downlink sending timing of the relay/first node to the child/second node); 
applying the second timing advance offset to a second transmission from the relay node equipment to child node equipment (Liu et al. [0058] the relay/first node receives data transmission from both the child/second node and the parent/third node in the first slot or subframe requires that an offset between a time point at which data transmitted by the child/second node arrives at the relay/first node; [0066] the child/second node determines an uplink sending timing based on both the first amount of timing adjustment and the offset of the first uplink sending timing of the child/second node;[0066] the relay/first node sends, to the child/second node, the offset of the first uplink sending timing of the child/second node and the first amount of timing adjustment of the child/second node; [0068] the child/second node determines a downlink reception timing based on the offset of the first downlink sending timing of the relay/first node, where the offset of the first downlink sending timing of the relay/first node is a timing offset relative to the start position of the transmit slot or subframe of the relay/first node) via an access link (Liu et al. [0055] a radio backhaul link may also be an access link); and 
applying the second timing advance offset to a third transmission from the child node equipment to the relay node equipment via the access link (Liu et al. [0061] an offset of the first uplink sending timing of the child/second node is the offset relative to the second uplink sending timing of the child/second node), resulting in a first access frame timing of downlink subframes associated with the second transmission via the access link (Liu et al. [0060] the child/second node uses the transmission timing for adapting to a timing at which the relay/first node receives downlink transmission of the parent/third node; [0068] the relay/first node sends the offset of the first downlink sending timing of the relay/first node to the child/second node) and 
Liu et al. [0060] the first uplink sending timing of the child/second node may be adjusted by using an offset relative to the second uplink sending timing of the child/second node and a first amount of timing adjustment of the child/second node).
Liu et al. does not expressly disclose dividing the first timing advance offset in half to derive a second timing advance offset.
Li et al. for example from an analogous field of endeavor (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node) discloses dividing the first timing advance offset in half to derive a second timing advance offset (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the relay/first node receives the timing advance adjustment value(s) from the second network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine dividing the first timing advance offset in half to derive a second timing advance offset as taught by Li et al. with the system of Nam et al. in order to provide resource-efficiency and adaptability in the relay node (Li et al., [0197]).

et al. – Li et al. discloses a channel between the relay node equipment and the child node equipment is a time division duplex channel (Liu et al. [0005] when the system supports dynamic TDD or flexible duplex, frequency division multiplexing or space division multiplexing can be implemented for the backhaul link and the access link).

Regarding claim 4, Liu et al. – Li et al. discloses a channel between the relay node equipment and the child node equipment is a frequency division duplex channel (Liu et al. [0005] when the system supports dynamic TDD or flexible duplex, frequency division multiplexing or space division multiplexing can be implemented for the backhaul link and the access link).

Regarding claims 7, 15, Liu et al. – Li et al. discloses the second timing advance offset is equal in length to a propagation delay of the first transmission from the parent node equipment (Li et al., [0191] the second timing advance value could be smaller than or equal to the transmission delay between the first network node and the second network node).  The motivation is the same as in claim 1.

Regarding claim 8, Liu et al. – Li et al. discloses receiving a first uplink transmission from the child node equipment at a same time as receiving the first transmission  (Liu et al. [0006] when frequency division multiplexing or space division multiplexing is implemented for the backhaul link and the access link by using dynamic TDD, the relay node receives both data transmitted by the parent node in downlink and data transmitted by the child node in uplink; [0009] the parent/first node configures a timing of the child/second node in a first slot or subframe, so that the parent/first node can receive data from both a parent/third node and the child/second node; [0056] the relay/first node sends information to both the child/second node and the parent/third node in the first slot or subframe; [0058] the Relay/first node receives uplink transmission of the child/second node while receiving data from the parent/third node).

Regarding claim 9, Liu et al. – Li et al. discloses transmitting the second transmission to the child node equipment; and transmitting a second uplink transmission to the parent node equipment at a same time as transmitting the second transmission  (Liu et al. [0006] when frequency division multiplexing or space division multiplexing is implemented for the backhaul link and the access link by using dynamic TDD, the relay node both sends data to the parent node on the backhaul link and sends data to the child node on the access link; [0056] the relay/first node receives, in the first slot or subframe, both information sent by the child/second node and information sent by the parent/third node).

Regarding claim 10, Liu et al. – Li et al. discloses determining the first timing advance offset is based on receiving a timing advance offset indication from the parent node equipment (Liu et al. [0074] when the relay/first node receives data transmission from the parent/third node and the child/second node in the first slot or subframe, an offset between a transmission timing of the child/second node in the first slot or subframe and the second uplink sending timing of the child/second node is fixed).

Regarding claim 11, Liu et al. discloses a method (Liu et al. FIG. 4), comprising: facilitating, by a relay node device (Liu et al. FIG. 4, relay/first node in relation to FIG. 9) comprising a processor (Liu et al. FIG. 9, processor 902), 
receiving a first timing advance offset indication associated with a first transmission received at the relay node from a parent node device over a backhaul link (Liu et al. [0071] when the child/second node is another relay node, because the child/second node in this case has a fixed slot or subframe delimitation, the offset of the first uplink sending timing of the child/second node may be the timing offset relative to the transmit slot or subframe of the child/second node; [0074] when the relay/first node receives data transmission from the parent/third node and the child/second node in the first slot or subframe, an offset between a transmission timing of the child/second node in the first slot or subframe and the second uplink sending timing of the child/second node is fixed); 
applying, by the relay node device, a second timing advance offset to a second transmission from the relay node to a child node device over an access link (Liu et al. [0070] the relay/first node sends, to the child/second node, an offset of a first uplink sending timing of the child/second node and an amount of timing adjustment of the first uplink sending timing of the child/second node), 
deriving a second timing advance offset (Liu et al. [0071] the offset of the first uplink sending timing of the child/second node is an offset relative to a second uplink sending timing of the child/second node, or an offset of the first uplink sending timing of the child/second node is a timing offset relative to a transmit slot or subframe of the child/second node); and 
applying, by the relay node device, the second timing advance offset to a third transmission from the child node device to the relay node device over the access link (Liu et al. [0072] to ensure that data received from a parent/third node and data received from the child/second node arrive at the relay/first node within a range of a CP, the relay/first node needs to control the first uplink sending timing of the child/second node), resulting in 
downlink subframes contained in access frames that are associated with the second transmission being synchronized with uplink subframes contained in the access frames that are associated with the third transmission (Liu et al. [0072] it is appropriate to use the offset relative to the second uplink sending timing for a timing to be configured for the first slot or subframe, which is favorable to solution simplification and implementation).
Liu et al. does not expressly disclose the second timing advance offset is half the first timing advance offset.
Li et al. for example from an analogous field of endeavor (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node) discloses the second timing advance offset is half the first timing advance offset (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the relay/first node receives the timing advance adjustment value(s) from the second network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second timing advance offset is half the first timing advance offset as taught by Li et al. with the system of Nam et al. in order to provide resource-efficiency and adaptability in the relay node (Li et al., [0197]).

Regarding claim 16, Liu et al. – Li et al. discloses facilitating, by the relay node, receiving a first uplink transmission from the child node at a same time as facilitating the receiving of the first timing advance offset indication (Liu et al. [0006] when frequency division multiplexing or space division multiplexing is implemented for the backhaul link and the access link by using dynamic TDD, the relay node receives both data transmitted by the parent node in downlink and data transmitted by the child node in uplink; [0009] the parent/first node configures a timing of the child/second node in a first slot or subframe, so that the parent/first node can receive data from both a parent/third node and the child/second node; [0056] the relay/first node sends information to both the child/second node and the parent/third node in the first slot or subframe; [0058] the Relay/first node receives uplink transmission of the child/second node while receiving data from the parent/third node).

et al. – Li et al. discloses facilitating, by the relay node, transmitting the second transmission to the child node; and facilitating, by the relay node, transmitting a second uplink transmission to the parent node at a same time as facilitating the transmitting of the second transmission (Liu et al. [0006] when frequency division multiplexing or space division multiplexing is implemented for the backhaul link and the access link by using dynamic TDD, the relay node both sends data to the parent node on the backhaul link and sends data to the child node on the access link; [0056] the relay/first node receives, in the first slot or subframe, both information sent by the child/second node and information sent by the parent/third node).

Regarding claim 18, Liu et al. discloses a non-transitory machine-readable medium (Liu et al. FIG. 9, memory 901), comprising executable instructions that, when executed by a processor (Liu et al. FIG. 9, processor 902), facilitate performance of operations (Liu et al. [0110], the memory is configured to store program code and data of the relay/first node), comprising: 
receiving a first timing advance offset indication associated with a first transmission from parent node equipment in at least one backhaul frame associated with a backhaul link (Liu et al. [0071] when the child/second node is another relay node, because the child/second node in this case has a fixed slot or subframe delimitation, the offset of the first uplink sending timing of the child/second node may be the timing offset relative to the transmit slot or subframe of the child/second node; [0074] when the relay/first node receives data transmission from the parent/third node and the child/second node in the first slot or subframe, an offset between a transmission timing of the child/second node in the first slot or subframe and the second uplink sending timing of the child/second node is fixed); 
applying a second timing advance offset to a second transmission to child node equipment via an access link (Liu et al. [0070] the relay/first node sends, to the child/second node, an offset of a first uplink sending timing of the child/second node and an amount of timing adjustment of the first uplink sending timing of the child/second node), 
deriving a second timing advance offset (Liu et al. [0071] the offset of the first uplink sending timing of the child/second node is an offset relative to a second uplink sending timing of the child/second node, or an offset of the first uplink sending timing of the child/second node is a timing offset relative to a transmit slot or subframe of the child/second node); and 
applying the second timing advance offset to a third transmission received from the child node via the access link (Liu et al. [0072] to ensure that data received from a parent/third node and data received from the child/second node arrive at the relay/first node within a range of a CP, the relay/first node needs to control the first uplink sending timing of the child/second node), resulting in a first access frame timing of downlink subframes associated with the second transmission and a second access frame timing of uplink subframes associated with the third transmission being synchronized (Liu et al. [0072] it is appropriate to use the offset relative to the second uplink sending timing for a timing to be configured for the first slot or subframe, which is favorable to solution simplification and implementation).
Liu et al. does not expressly disclose the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication.
Li et al. for example from an analogous field of endeavor (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node) discloses the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the first node receives the timing advance adjustment value(s) from the second network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication as taught by Li et al. with the system of Nam et al. in order to provide resource-efficiency and adaptability in the relay node (Li et al., [0197]).

Regarding claim 22, Nam et al. – Li et al. discloses applying the second timing advance offset to the second transmission comprises delaying the second transmission according to the second timing advance offset (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the relay/first node receives the timing advance adjustment value(s) from the second network node), and 
wherein applying the second timing advance offset to the third transmission comprises advancing the third transmission according to the second timing advance offset (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node).  The motivation is the same as in claim 1.

Claims 5, 6, 12, 13, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Li et al., as applied to claim 1, or 11, or 18 above, further in view of Tiirola et al. (US 20200374873 A1).

Regarding claims 5, 12, 19, Liu et al. – Li et al. do not expressly disclose receiving the first transmission via a user equipment protocol stack at the relay node equipment.
Tiirola et al., for example, from an analogous field of endeavor (Tiirola et al. FIG. 4a; [0103] there are Access links between a node and UE, which may be an uplink access link between the gNB and UE and between the relay node (RN) and UE or a downlink access link between the gNB and UE and between the RN and UE, and there are backhaul links between access points such as the RN and gNB, which may an uplink backhaul link between the gNB and RN or a downlink backhaul link between the gNB and RN) discloses receiving the first transmission via a user equipment protocol stack at the relay node equipment (Tiirola et al. FIG. 4b; [0109] the RN node can be configured with two logical functionalities: A UE part configured to control the communication with the Donor cell over the radio interface (Uu)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving the first transmission via a user equipment protocol stack at the relay node equipment as taught by Tiirola et al. with the combined system of Liu et al. - Li et al. in order to control the communication with the Donor cell (Tiirola et al. [0109]).

Regarding claims 6, 13, 20, Liu et al. – Li et al. do not expressly disclose transmitting the second transmission to the child node equipment via a base station protocol stack at the relay node equipment.
Tiirola et al., for example, from an analogous field of endeavor (Tiirola et al. FIG. 4a; [0103] there are Access links between a node and UE, which may be an uplink access link between the gNB and UE and between the relay node (RN) and UE or a downlink access link between the gNB and UE and between the RN and UE, and there are backhaul links between access points such as the RN and gNB, which may an uplink backhaul link between the gNB and RN or a downlink backhaul link between the gNB and RN) discloses transmitting the second transmission to the child node equipment via a base station protocol stack at the relay node equipment (Tiirola et al. FIG. 4b; [0109] the RN node can be configured with two logical functionalities: base station part (gNB) having all the gNB functions to serve the UEs in the RN cell including RN cell broadcasting: Synchronization signals (SSB), system information (SI), paging, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the second transmission to the child node equipment via a base station protocol stack at the relay node equipment as taught by Tiirola et al. with the combined system of Liu et al. - Li et al. in order to control the communication with the UE (Tiirola et al. [0109]).

Regarding claim 21, Nam et al. – Li et al. do not expressly disclose receiving the third transmission via a user equipment protocol stack at the relay node equipment.
Tiirola et al., for example, from an analogous field of endeavor (Tiirola et al. FIG. 4a; [0103] there are Access links between a node and UE, which may be an uplink access link between the gNB and UE and between the relay node (RN) and UE or a downlink access link between the gNB and UE and between the RN and UE, and there are backhaul links between access points such as the RN and gNB, which may an uplink backhaul link between the gNB and RN or a downlink backhaul link between the gNB and RN) discloses receiving the third transmission via a user equipment protocol stack at the relay node equipment (Tiirola et al. FIG. 4b; [0109] the RN node can be configured with two logical functionalities: including a base station part (gNB) having all the gNB functions to serve the UEs in the RN cell including RN cell broadcasting: Synchronization signals (SSB), system information (SI), paging, etc.).
et al. with the combined system of Liu et al. - Li et al. in order to control the communication with the UE (Tiirola et al. [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abedini et al. (US 20190109745 A1) is cited to show a method of communicating in an integrated access backhaul (IAB) network where a first wireless communication device determines one or more transmission frame configurations for communicating with a plurality of wireless communication devices of a multi-hop wireless network, and the first wireless communication device communicates, with the plurality of wireless communication devices based on the one or more transmission frame configurations and a first communication signal of the communication signals includes backhaul data, 
Abedini et al. (US 20190313433 A1) is cited to show an integrated access and backhaul (IAB) network, where the wireless IAB network may include any number of scheduling entities, macro cells or pico cells and UEs and a macro cell may be a donor base station (gNB), and a pico cell may be a relay node (NR relay node), where the donor BS may establish wireless backhaul links with one or more relay nodes and the relay node may establish wireless access links with one or more child nodes, where 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416